DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/09/2022 has been entered. Claims 1-4, 6-13, 15-22 and 24-30 remain pending in the application. Claims 28-30 are new.

Response to Arguments
Applicant’s arguments, filed 11/09/2022, with respect to the rejections of claims 1, 10 and 19 under 103 have been fully considered and are not persuasive. 
Applicant argues (pages 14-15)
None of Grinchnik, Smits, Rosario, or Carini disclose the features "access a multivariate time series including observations of data, each of the observations of data including or indicating values of the plurality of independent variables, and a value of the dependent variable" or "wherein the aggregate ranking of the plurality of independent variables is an aggregate ranking of the plurality of sensors, and the apparatus being caused to select the subset of independent variables includes being caused to select a subset of sensors from the plurality of sensors" of amended Claim 1.
With respect to "access a multivariate time series including observations of data, each of the observations of data including or indicating values of the plurality of independent variables, and a value of the dependent variable," the Examiner admits that Grinchnik does not disclose this feature, and instead relies on Smits for allegedly disclosing this feature. Applicant respectfully disagrees. In the Office Action, the Examiner alleges that paragraph [0023] of Smits discloses "access a multivariate time series including observations of data, each of the observations of data including or indicating values of the plurality of independent variables, and a value of the dependent variable," however, nothing in the cited passage actually discusses the apparatus of Smits actually being configured to "access a multivariate time series including observations of data, each of the observations of data including or indicating values of the plurality of independent variables, and a value of the dependent variable" (emphasis added). Paragraph [0023] of Smits is reproduced below in its entirety:
A genetic programming technique may be used to develop a predictive algorithm that can accurately reproduce historical data representative of the physical, chemical, or biological process. The historical data may include a number of measurements of the at least one output variable (e.g., taken at various times and/or under various operating conditions) and corresponding measurements of the input variables.
As stated in the paragraph, Smits discloses that a genetic programming technique can be used to accurately produce historical data representative of a physical, chemical, or biological process. However, nothing in the paragraph actually states that the historical data is accessed, as Claim 1 requires.
In response
Smits reference is directed to a method of developing an algorithm for predictive at least one output variable based on a plurality of input variables, wherein, the candidate algorithms are evaluated based at least on the ability to predict historical measurements of the at least one output variable based on corresponding historical measurements of the input variables (abstract). Smits in paragraph 0023 recites (in part) “develop a predictive algorithm that can accurately reproduce historical data … The historical data may include a number of measurements of the at least one output variable (e.g., taken at various times and/or under various operating conditions) and corresponding measurements of the input variables”. It can be seen that in order for a predictive algorithm can accurately reproduce historical data (generate accurately historical output)”, the inputs (historical inputs) are selected/collected and fed in the predictive algorithm to process, and therefore, the system need to access the historical data to select/collect the inputs during the process of developing a predictive algorithm. 
For supporting the above explanation, Smits in Fig. 2, paragraph 0038 disclose a technique of developing a predictive algorithm comprises selecting historical data to use for developing the predictive algorithm, and evolving the candidate algorithms using the historical data selected.  

Applicant argues (page 15)
With respect to "wherein the aggregate ranking of the plurality of independent variables is an aggregate ranking of the plurality of sensors, and the apparatus being caused to select the subset of independent variables includes being caused to select a subset of sensors from the plurality of sensors," the Examiner admits that Grinchnik, Smits, and Rosario do not disclose this feature and instead relies on paragraph [0004] of Carini for allegedly disclosing this feature. Applicant respectfully disagrees. While paragraph [0004] of Carini discusses collecting monitored data using a plurality of sensors, Carini does not at all disclose "wherein the aggregate ranking of the plurality of independent variables is an aggregate ranking of the plurality of sensors, and the apparatus being caused to select the subset of independent variables includes being caused to select a subset of sensors from the plurality of sensors." There is no discussion in Carini about an aggregate ranking of the plurality of sensors nor is there discussion of selecting a subset of the sensors to select a subset of independent variables. Therefore, Grinchnik alone or in any combination with Smits, Rosario, or Carini does not disclose "wherein the aggregate ranking of the plurality of independent variables is an aggregate ranking of the plurality of sensors, and the apparatus being caused to select the subset of independent variables includes being caused to select a subset of sensors from the plurality of sensors."
In response
Carini in paragraph 0004 recites “A method of performing structural health monitoring includes determining a first set of conditions for which it is desirable to perform a structural interrogation of a first component; collecting, using a plurality of sensors, a collection of monitored data regarding at least one environmental variable; detecting, by a controller, the first set of conditions based on the monitored data; and performing a first structural interrogation of the first component based on the detected first set of conditions”. It can be seen that the sensors collect multiple data with different conditions, the phrase “determining a first set of conditions” indicating determining/selecting a set of independent variables by selecting a set of sensors. The phrase “a first set of conditions for which it is desirable to perform a structural interrogation of a first component” indicating the set of conditions are determined/selected based on (or relevant to) some pre-desired, pre-determined conditions, thus, read on the “ranking” limitation, since each independent variable has a rank or some value indicating how relevant the collected conditions are to the desired set of conditions, the phrase “determining a first set of conditions” meaning combining/aggregating ranking of the first set of conditions, and because each condition of the monitored data is collected by a different sensor, aggregating ranking of the first set of conditions indicating aggregate ranking of the plurality of sensors. Therefore, the citing in paragraph 0004 of Carini read on the claim limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 15-22, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable
over Grinchnik et al. (US Pub. 2008/0154811) in view of Smits et al. (US Pub. 2010/0049340) in view of Rosario et al. (US Pub. 2008/0177681) and further in view of Carini et al. (US Pub. 2018/0079532). 
	As per claim 1, Grinchnik teaches an apparatus for selecting a subset of independent variables from a plurality of independent variables to predict a dependent variable [paragraph 0046, “Processor 202 may select input parameter 302 as a desired subset of input variables such that the mahalanobis distance between the normal data set and the abnormal data set is maximized or optimized”], the apparatus comprising: 
a memory configured to store computer-readable program code; and processing circuitry configured to access the memory, and execute the computer- readable program code to cause the apparatus to at least [paragraph 0018, “memory ... processor ... software”]: 
iteratively perform runs of genetic programming on groups of independent variables from the plurality of independent variables, including for an iteration of a plurality of iterations [paragraph 0047, "This searching process may continue until the genetic algorithm converges and a desired subset of input variables (e.g., input parameters 302} is selected."; "continue ... until ... converges" reads on "iteratively perform runs"]: 
select the subset of independent variables from the plurality of independent variables, and according to selected optimization criterion [paragraph 0046, "Processor 202 may select input parameter 302 as a desired subset of input variables such that the mahalanobis distance between the normal data set and the abnormal data set is maximized or optimized"; paragraph 0067, "Processor 202 may determine the qualification of a specific value of an input parameter based on the comparison between the specific value and the range of the input parameter"; "based on the comparison between the specific value and the range of the input parameter" reads on "optimization criterion"].
Grinchnik does not teaches
access a multivariate time series including observations of data, each of the observations of data including or indicating values of the plurality of independent variables, and a value of the dependent variable; 
randomly generate a population of computer programs from a group of independent variables selected from the plurality of independent variables, and primitive functions selected from a library of primitive functions, to predict the dependent variable; 
iteratively transform the population of computer programs into new generations of the population of computer programs, and including sub-rankings of the group of independent variables based on a quantitative fitness of respective computer programs in the population of computer programs and the new generations of the population of computer programs to predict the dependent variable, the quantitative fitness being determined according to selected fitness criterion; and 
produce a ranking of the group of independent variables from the sub-rankings of the group of independent variables; 
aggregate ranking;
produce an aggregate ranking of the plurality of independent variables from the ranking of the group of independent variables over the plurality of iterations; and 
wherein the plurality of independent variables are a plurality of environmental conditions measurable by a plurality of sensors, and the values of the plurality of independent variables are measurements of the plurality of environmental conditions from the plurality of sensors, and 
wherein the aggregate ranking of the plurality of independent variables is an aggregate ranking of the plurality of sensors, and the apparatus being caused to select the subset of independent variables includes being caused to select a subset of sensors from the plurality of sensors.  
Smits teaches
access a multivariate time series including observations of data, each of the observations of data including or indicating values of the plurality of independent variables, and a value of the dependent variable [paragraph 0023, " develop a predictive algorithm that can accurately reproduce historical data … The historical data may include a number of measurements of the at least one output variable (e.g., taken at various times and/or under various operating conditions) and corresponding measurements of the input variables"; "input variable" reads on "independent variable" and "output variable" reads on "dependent variable"; It can be seen that in order for a predictive algorithm can accurately reproduce historical data (generate accurately historical output)”, the inputs (historical inputs) are selected/collected and fed in the predictive algorithm to process, and therefore, the system need to access the historical data to select/collect the inputs during the process of developing a predictive algorithm]; 
randomly generate a population of computer programs from a group of independent variables selected from the plurality of independent variables [paragraph 0049, "Various other parameters may be used to set up the initial population of candidate algorithms. For example, when the initial population is generated randomly, the probability for selecting a function as a node may be specified"], and primitive functions selected from a library of primitive functions, to predict the dependent variable [Fig. 5, paragraph 0075, "A set of functions to use for the genetic programming was selected from a menu of available functions, as shown in FIG. 5 (with the selected functions indicated by checkmarks"]; 
iteratively transform the population of computer programs into new generations of the population of computer programs [paragraph 0024, "To find a predictive algorithm with the desired accuracy, the genetic programming technique may evolve a population of candidate algorithms through multiple generations"; "algorithm" reads on "computer program"];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the variable selection of Grinchnik with the genetic programming iteration of Smits in order to achieve optimization with accuracy. (0027, "By developing the predictive algorithm in this way, the predictive algorithm may be optimized with respect to accuracy, complexity, and smoothness.")
Grinchnik and Smits do not teach
sub-rankings of the group of independent variables based on a quantitative fitness of respective computer programs in the population of computer programs and the new generations of the population of computer programs to predict the dependent variable, the quantitative fitness being determined according to selected fitness criterion; 
produce a ranking of the group of independent variables from the sub-rankings of the group of independent variables; 
aggregate ranking;
produce an aggregate ranking of the plurality of independent variables from the ranking of the group of independent variables over the plurality of iterations; and 
wherein the plurality of independent variables are a plurality of environmental conditions measurable by a plurality of sensors, and the values of the plurality of independent variables are measurements of the plurality of environmental conditions from the plurality of sensors, and 
wherein the aggregate ranking of the plurality of independent variables is an aggregate ranking of the plurality of sensors, and the apparatus being caused to select the subset of independent variables includes being caused to select a subset of sensors from the plurality of sensors.  
Rosario teaches
sub-rankings of the group of independent variables based on a quantitative fitness of respective computer programs in the population of computer programs and the new generations of the population of computer programs to predict the dependent variable, the quantitative fitness being determined according to selected fitness criterion [paragraph 0010, "The fitness of each group is determined by the quantified divergence of the naive Bayes score, wherein a ranking the groups by fitness is made, from highest to lowest divergence”; paragraph 0057, “Generally, this methodology consists of building blocks, which are recombined to create new solutions, which use a measurable fitness criteria to find solutions for nondifferentiable fitness functions employing the simple operators from genetics, e.g. natural selection, crossover, and mutation"]; 
produce a ranking of the group of independent variables from the sub-rankings of the group of independent variables [paragraph 0010, "The fitness of each group is determined by the quantified divergence of the naive Bayes score, wherein a ranking the groups by fitness is made, from highest to lowest divergence”]; 
aggregate ranking; produce an aggregate ranking of the plurality of independent variables from the ranking of the group of independent variables over the plurality of iterations [paragraph 0058, "merging the parent groups and children groups; assigning a fitness value of each group
based on divergence value; ranking the groups by fitness values"; "merging ... ranking ... " reads on "aggregate ranking"]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the variable selection of Grinchnik with the ranking production of Rosario in order to achieve improvement in estimation. (0009, "A business decision estimate can be improved by mining transaction data for predictor trends in the target area.")
Grinchnik, Smits and Rosario do not teach
the plurality of independent variables are a plurality of environmental conditions measurable by a plurality of sensors, and the values of the plurality of independent variables are measurements of the plurality of environmental conditions from the plurality of sensors, and 
the aggregate ranking of the plurality of independent variables is an aggregate ranking of the plurality of sensors, and the apparatus being caused to select the subset of independent variables includes being caused to select a subset of sensors from the plurality of sensors.  
Carini teaches
the plurality of independent variables are a plurality of environmental conditions measurable by a plurality of sensors, and the values of the plurality of independent variables are measurements of the plurality of environmental conditions from the plurality of sensors, and the aggregate ranking of the plurality of independent variables is an aggregate ranking of the plurality of sensors, and the apparatus being caused to select the subset of independent variables includes being caused to select a subset of sensors from the plurality of sensors [paragraph 0004, “A method of performing structural health monitoring includes determining a first set of conditions for which it is desirable to perform a structural interrogation of a first component; collecting, using a plurality of sensors, a collection of monitored data regarding at least one environmental variable; detecting, by a controller, the first set of conditions based on the monitored data; and performing a first structural interrogation of the first component based on the detected first set of conditions”; It can be seen that the sensors collect multiple data with different conditions, the phrase “determining a first set of conditions” indicating determining/selecting a set of independent variables by selecting a set of sensors. The phrase “a first set of conditions for which it is desirable to perform a structural interrogation of a first component” indicating the conditions are determined/selected based on (or relevant to) some pre-desired, pre-determined conditions, thus, read on the “ranking” limitation, since each independent variable has a rank or some value indicating how relevant the collected conditions are to the desired set of conditions, the phrase “determining a first set of conditions” meaning combining/aggregating ranking of the first set of conditions, and because each condition of the monitored data is collected by a different sensor, aggregating ranking of the first set of conditions indicating aggregate ranking of the plurality of sensors. Therefore, Carini read on the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the variable selection of Grinchnik with the environmental sensor data of Carini in order to achieve automatically running performance of monitoring. ([0009] "A system and method is disclosed herein for automatically performing structural monitoring for aircraft components").

As per claim 2, Grinchnik, Smits, Rosario and Carini teach the apparatus of claim 1.
Smits further teaches
the apparatus being caused to iteratively transform the population of computer programs includes for a first sub-iteration of a plurality of sub-iterations, the apparatus being caused to:
execute the population of computer programs over values of the group of independent variables for each of the observations of data to produce predictions of the dependent variable [paragraphs 0023-0024, "The historical data may include a number of measurements of the at least one output variable (e.g., taken at various times and/or under various operating conditions) and corresponding measurements of the input variables .... Within each generation, the candidate algorithms may be evaluated based on various fitness criteria. In an exemplary embodiment, three fitness criteria are applied: (i) an accuracy criterion that evaluates each candidate algorithm's ability to predict the measurements of the at least one output variable based on the corresponding measurements of the input variables"; "algorithms may be evaluated" reads on "execute the population of computer programs"; "historical data" reads on "observations of data"; "input variable" reads on "independent variables" and "output variable" reads on "dependent variables"];
determine the quantitative fitness of the respective computer programs in the population of computer programs according to the selected fitness criterion, and based on the predictions and the value of the dependent variable [paragraph 0024, "Within each generation, the candidate algorithms may be evaluated based on various fitness criteria. In an exemplary embodiment, three fitness criteria are applied: (i) an accuracy criterion that evaluates each candidate algorithm's ability to predict the measurements of the at least one output variable based on the corresponding measurements of the input variables"];
generate a first new generation of the population of computer programs for a second sub-iteration of the plurality of sub-iterations, from the population of computer programs, 
according to an evolutionary algorithm, and based on the quantitative fitness [paragraph 0024, "To find a predictive algorithm with the desired accuracy, the genetic programming technique may evolve a population of candidate algorithms through multiple generations. Within each generation, the candidate algorithms may be evaluated based on various fitness criteria").
Same motivation as claim 1.
Rosario further teaches
produce a first sub-ranking of the group of independent variables based on the quantitative fitness [paragraph 0010, "The fitness of each group is determined by the quantified divergence of the naive Bayes score, wherein a ranking the groups by fitness is made, from highest to lowest divergence"; paragraph 0057, "Generally, this methodology consists of building blocks, which are recombined to create new solutions, which use a measurable fitness criteria to find solutions for non-differentiable fitness functions employing the simple operators from genetics, e.g. natural selection, crossover, and mutation").
Same motivation as claim 1.

As per claim 3, Grinchnik, Smits, Rosario and Carini teach the apparatus of claim 1.
Smits further teaches
the apparatus being caused to iteratively transform the population of computer programs includes for a sub-iteration of a plurality of sub-iterations, the apparatus being caused to:
execute a new generation of the population of computer programs from a preceding subiteration of the plurality of sub-iterations, over values of the group of independent variables for each of the observations of data to produce predictions of the dependent variable [paragraphs 0023-0024, "The historical data may include a number of measurements of the at least one output variable (e.g., taken at various times and/or under various operating conditions) and corresponding measurements of the input variables .... Within each generation, the candidate algorithms may be evaluated based on various fitness criteria. In an exemplary embodiment, three fitness criteria are applied: (i) an accuracy criterion that evaluates each candidate algorithm's ability to predict the measurements of the at least one output variable based on the corresponding measurements of the input variables"; "algorithms may be evaluated" reads on "execute the population of computer programs"; "historical data" reads on "observations of data"; "input variable" reads on "independent variables" and "output variable" reads on "dependent variables"];
determine the quantitative fitness of the respective computer programs in the new generation of the population of computer programs according to the selected fitness criterion, and based on the predictions and the value of the dependent variable [paragraph 0024, "Within each generation, the candidate algorithms may be evaluated based on various fitness criteria. In an exemplary embodiment, three fitness criteria are applied: (i) an accuracy criterion that evaluates each candidate algorithm's ability to predict the measurements of the at least one output variable based on the corresponding measurements of the input variables"];
Same motivation as claim 1.
Rosario further teaches
produce a sub-ranking of the group of independent variables based on the quantitative fitness [paragraph 0010, "The fitness of each group is determined by the quantified divergence of the naive Bayes score, wherein a ranking the groups by fitness is made, from highest to lowest divergence." [0057] "Generally, this methodology consists of building blocks, which are recombined to create new solutions, which use a measurable fitness criteria to find solutions for non-differentiable fitness functions employing the simple operators from genetics, e.g. natural selection, crossover, and mutation"].
Same motivation as claim 1.

As per claim 4, Grinchnik, Smits, Rosario and Carini teach the apparatus of claim 1.
Smits further teaches
the selected fitness criterion includes accuracy, correlation or error rate of predictions of the dependent variable from the respective computer programs relative to values of the dependent variable from the observations of data [paragraph 0011, "The at least three fitness criteria include: (i) an accuracy criterion that evaluates each candidate algorithm's ability to predict the first-set measurements of the at least one output variable based on the corresponding first-set measurements of the input variables"].
Same motivation as claim 1.

As per claim 6, Grinchnik, Smits, Rosario and Carini teach the apparatus of claim 1.
Grinchnik further teaches
the selected optimization criterion includes a number of sensors in the subset of sensors, or one or more quantitative properties that define sensors of the plurality of sensors [paragraph 0078, "When optimizing virtual sensor process model 304, a desired operation accuracy range may be introduced to derive an input space for input parameters 302 such that the desired operation accuracy may be achieved"; "operation accuracy" reads on "quantitative properties that define sensors"];

As per claim 7, Grinchnik, Smits, Rosario and Carini teach the apparatus of claim 6.
Grinchnik further teaches
the one or more quantitative properties that define the sensors of the plurality of sensors include cost, weight, power consumption, reliability, maintainability, or complexity of installation. ([0078] "When optimizing virtual sensor process model 304, a desired operation accuracy range may be introduced to derive an input space for input parameters 302 such that the desired operation accuracy may be achieved"; "operation accuracy" reads on "reliability"];

As per claim 8, Grinchnik, Smits, Rosario and Carini teach the apparatus of claim 1.
Carini further teaches
the observations of data are observations of flight data for plurality of flights of an aircraft, for each flight of which the measurements of the plurality of environmental conditions are measurements recorded during the flight by an airborne flight recorder from the plurality of sensors on board the aircraft [paragraph 0004, "A method of performing structural health monitoring includes determining a first set of conditions for which it is desirable to perform a structural interrogation of a first component; collecting, using a plurality of sensors, a collection of monitored data regarding at least one environmental variable"; paragraph 0009, "A system and method is disclosed herein for automatically performing structural monitoring for aircraft components ... The conditions may represent, for example, a ground condition or other condition in which the component is experiencing very little stress, or may represent an operational condition, such as an in-flight condition, in which the component is under heavy stress. A set of on-board sensors may be utilized to provide sensed environmental variables to a computer system that is utilized to detect the desired set of conditions].
Same motivation as claim 1.

As per claim 9, Grinchnik, Smits, Rosario and Carini teach the apparatus of claim 8.
Carini teaches
the value of the dependent variable is an indication of a condition of the aircraft or one or more parts of the aircraft [paragraph 0009, "A system and method is disclosed herein for automatically performing structural monitoring for aircraft components ... The conditions may represent, for example, a ground condition or other condition in which the component is experiencing very little stress, or may represent an operational condition, such as an in-flight condition, in which the component is under heavy stress"].
Grinchnik further teaches
the processing circuitry is configured to execute the computer-readable program code to
cause the apparatus to further at least:
select the subset of sensors as a set of features for use in building a machine learning model to predict the condition of the aircraft or one or more parts of the aircraft [paragraph 0042, "That is, input parameters 102 may be a subset of the input variables, and only selected input variables may be included in input parameters 302."; paragraph 0034, "For example, virtual sensor process model 304 may be a neural network based mathematical model that is trained to capture interrelationships between input parameters 302 and output parameters 306"];
build the machine learning model using a machine learning algorithm, the set of features, and a training set [paragraph 0035, "Virtual sensor process model 304 may be trained and validated using data records collected from a particular engine application for which virtual sensor process model 304 is established. That is, virtual sensor process model 304 may be established and/or operated according to particular rules corresponding to a particular type of model using the data records, and the interrelationships of virtual sensor process model 304 may be verified by using part of the data records"];
output the machine learning model for deployment to predict and thereby produce predictions of the condition of the aircraft or one or more parts of the aircraft for additional observations of the flight data that exclude the indication of the condition of the aircraft or one or more parts of the aircraft [paragraph 0054, "Once trained and validated, virtual sensor process model 304 may be used to predict values of output parameters 306 when provided with values of input parameters 302"].

As per claim 10, Claim 10 is a method claim corresponding to the apparatus of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1.

As per claim 11, Claim 11 is a method claim corresponding to the apparatus of claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2. 
As per claim 12, Claim 12 is a method claim corresponding to the apparatus of claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3.

As per claim 13, Claim 13 is a method claim corresponding to the apparatus of claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4.

As per claim 15, Claim 15 is a method claim corresponding to the apparatus of claim 6, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 6.

As per claim 16, Claim 16 is a method claim corresponding to the apparatus of claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 7.

As per claim 17, Claim 17 is a method claim corresponding to the apparatus of claim 8, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 8.

As per claim 18, Claim 18 is a method claim corresponding to the apparatus of claim 9, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 9.
As per claim 19, Claim 19 is a computer-readable storage medium claim corresponding to the apparatus of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1.

As per claim 20, Claim 20 is a computer-readable storage medium claim corresponding to the apparatus of claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2.

As per claim 21, Claim 21 is a computer-readable storage medium claim corresponding to the apparatus of claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3.

As per claim 22, Claim 22 is a computer-readable storage medium claim corresponding to the apparatus of claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4.

As per claim 24, Claim 24 is a computer-readable storage medium claim corresponding to the apparatus of claim 6, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 6.

As per claim 25, Claim 25 is a computer-readable storage medium claim corresponding to the apparatus of claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 7.
As per claim 26, Claim 26 is a computer-readable storage medium claim corresponding to the apparatus of claim 8, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 8.

As per claim 27, Claim 27 is a computer-readable storage medium claim corresponding to the apparatus of claim 9, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 9.

As per claim 28, Grinchnik, Smits, Rosario and Carini teach the apparatus of claim 3.
Smits further teaches
generate a next new generation of the population of computer programs for a next sub-iteration of the plurality of sub-iterations, from the new generation of the population of computer programs, according to an evolutionary algorithm, and based on the quantitative fitness [paragraphs 0024-0025, “To find a predictive algorithm with the desired accuracy, the genetic programming technique may evolve a population of candidate algorithms through multiple generations. Within each generation, the candidate algorithms may be evaluated based on various fitness criteria … The candidate algorithms that are the most fit based on the applied fitness criteria are allowed to propagate into the next generation through the use of genetic operations”].  
Same motivation as claim 1.

As per claim 29, Claim 29 is a method claim corresponding to the apparatus of claim 28, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 28.
As per claim 30, Claim 30 is a computer-readable storage medium claim corresponding to the apparatus of claim 28, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 28.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ikada (US Pub. 2011/0066579) describes a neural network system for predicting time series data.
Chen et al. (US Pub. 2012/0005149) describes sensors provide confidence levels as part of evidence that reflect confidence the relevant sensors have in measurements captured by the generated evidence, where, the sensors may determine confidence level based on the environmental conditions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRI T NGUYEN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128